Citation Nr: 1216297	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the credible and probative evidence of record reflects that his currently diagnosed left ear hearing loss is related to acoustic trauma during his active service.

2.  The credible and probative evidence of record does not demonstrate a right ear hearing loss disability within the standards established by 38 C.F.R. § 3.385.

3.  Affording the Veteran the benefit of the doubt, the credible and probative evidence of record demonstrates that tinnitus is related to acoustic trauma during his active service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the December 2008 rating decision, he was provided notice of the VCAA in August 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in August 2008, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case in July 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, an adequate VA examination and statements and testimony from the Veteran and his representative. 

The Board observes that the Veteran was provided a VA audiology examination in December 2008 pursuant to his claim for service connection.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the December 2008 VA examination report was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the December 2008 VA audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current hearing loss and tinnitus are due to noise exposure from his active service.  

The Veteran's DD Form 214 demonstrates his military occupational specialty (MOS) was that of a Steam Propulsion Maintenance Supervisor.  Service personnel records also demonstrate that the Veteran's duties included working in a Boiler Room during service and service treatment reports reflect evidence of noted noise exposure and the issuance of hearing prosthetics.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contentions that he was exposed to loud noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment reports reflect that, upon entrance into active service, in a July 1980 entrance examination the Veteran was provided an audiological evaluation.  Audiometric testing at that time revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
5
10
10
5

Audiometric testing was also provided in October 1980 to establish a baseline, at which time the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
0
LEFT
15
10
10
10
0

In a February 1982 reference audiogram, the Veteran was noted to have had a reference established following exposure to noise duties.  Also at this time it was noted that earplugs had been previously issued.  Audiometric testing at that time revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
15
10
10
15
20

A February 1984 service treatment report reflects that the Veteran was issued ear plugs and was instructed to wear protective hearing devices when exposed to noise.  This report also notes that the Veteran had been identified as having high frequency hearing loss and was required to wear double hearing protection when working in a hazardous area.  

In a March 1984 audiological evaluation, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
15
10
10
10

An August 1984 Report of Medical examination included audiometric testing, which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
10
10
10
5

In a January 1985 Report of Medical examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
15
10
10
10

Audiometric testing in April 1985 revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
15
10
10
15
20

An October 1986 Occupational History form indicated the Veteran served as a Fire room Operator from June 1981 to June 1983 and a Ship's Oil King from October 1983 to April 1985, wherein he was exposed to potential hazards including noise for which near plugs were provided.  

In an October 1986 separation examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
10
10
15
15
5

An October 1986 service treatment report revealed that the audiogram indicated an change in hearing thresholds and the Veteran was advised to return for a follow up examination.  At that time, it was noted that the Veteran's left ear was better than the reference audiogram of February 1982.  

In a June 2008 VA outpatient treatment report, the Veteran was provided an audiology consultation, in which the right ear hearing was found to be within normal limits from 250 Hertz through 4000 Hertz and left ear hearing was found to be within normal limits from 250 Hertz through 3000 Hertz, sloping to a moderate sensorineural hearing loss at 4000 Hertz, then rising to a mild level at 8000 Hertz.  The results of this examination were not included in the report.  The VA audiology extern examining the Veteran noted that the results were not valid for rating purposes.  She also found at this time that the Veteran's military noise exposure was more likely than not a contributing factor to the Veteran's hearing impairment.  It was also noted that the Veteran was coping with tinnitus and was to attend a tinnitus education class.  At that time, the supervising practitioner, a VA audiologist, agreed with the assessment and plan.  The Veteran attended a tinnitus education group in August 2008.  

In a December 2008 VA audiology examination, the Veteran reported a military history of noise exposure from working as a boiler technician and in the fire room for which he described hearing protection included the use of "little foamy things" and that headsets were worn only during inspections.  He thereafter reported occupational noise exposure from working as a pump mechanic, in odd jobs, in a warehouse, as a truck driver and operations manager.  He denied recreational noise exposure.  The Veteran reported having complaints of tinnitus and noted the onset was several years ago, in the 1990's, around 1995.  He stated that tinnitus started out as a hiss which was only heard in quiet and now was high-pitched and constant.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
30
LEFT
25
25
25
25
40

The average puretone threshold was 26.25 decibels for the right ear and 28.75 for the left.  Maryland CNC speech recognition scores were 96 percent in both ears.  The Veteran was assessed with normal external and middle ear status.  The examiner found that puretone threshold results indicated right ear within normal limits from 250 to 2000 Hertz with mild sensorineural hearing loss from 3000 to 8000 Hertz and left ear within normal limits from 250 to 3000 Hertz with a mild to within normal limits sensorineural hearing loss from 4000 to 8000 Hertz.  There was no evidence of hearing loss exaggeration or test falsification noted.  There was no significant hearing loss asymmetry noted.  Speech/word recognition scores were found to be excellent bilaterally.  Tinnitus matching was noted at 6000 Hertz on the right and 4000 Hertz on the left.  The examiner found that tinnitus was as likely as not a symptom associated with the hearing loss.  He opined that bilateral hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma.  The examiner explained that there was no military separation audiometric examination and there was evidence of occupational noise exposure without hearing protection or conservation measures.  He also found the Veteran had likely non-auditory tinnitus and that the Veteran had subjective bilateral tinnitus.  

In a July 2009 VA outpatient treatment report, the Veteran was provided an audiology consultation, in which the right ear hearing was found to be within normal limits from 250 Hertz through 4000 Hertz and mild sensorineural hearing loss from 6000 to 8000 Hertz.  The left ear hearing was found to be within normal limits from 250 Hertz through 3000 Hertz, with mild sensorineural hearing loss at 4000 to 6000 Hertz, and within normal limits at 8000 Hertz.  The results of this examination were not included in the report.  The VA audiology doctoral trainee examining the Veteran noted that the results were not valid for rating purposes.  She also found at this time that all thresholds were slightly better, except for 6000 Hertz on the left ear which was 10 decibels poorer than the results from the December 2008 VA examination and unchanged from the results in the June 2008 VA audiology consultation.  It was also noted that the Veteran attended a tinnitus education class in August 2008.  At that time, the supervising practitioner, a VA audiologist, agreed with the assessment and plan.  

In a January 2012 Travel Board hearing, the Veteran testified that he was exposed to noise during service working mainly in the ship's boiler room throughout that time and for which he was provided hearing protection but it was not required or used all the time.  He also reported that his post-service occupations did not involve exposure to excessive noise, particularly working as a gasoline pump mechanic, wherein he managed computer systems associated with the gas pump, and as a truck driver, in which he drove a small sport utility vehicle type of truck.  In addition, when asked if he thought there had been a change in his hearing in the last few years, the Veteran testified that he did not think it was getting better and did not know whether it was deteriorating or had worsened currently.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the credible and probative evidence set forth above, that the Veteran's current left ear hearing loss and tinnitus were incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  In addition, the Board finds that the Veteran's statements regarding his exposure to excessive noise during active service and symptoms since active service are credible as they are supported by his service records, as discussed below.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

In this case, the December 2008 VA examination demonstrates that the Veteran meets the criteria for a hearing loss disability of the left ear under 38 C.F.R. § 3.385.  

With respect to VA medical opinions of record, the Board finds that the December 2008 VA examiner based his opinion on an inaccurate factual premise, that being that there was no separation examination with audiometric findings, which as noted above, there is such an evaluation.  In addition, the December 2008 VA examiner's opinion rationale also noted that the Veteran had post-service occupational noise exposure which was based on the Veteran's history alone, however he failed to note or discuss the service records also demonstrating significant noise exposure during the Veteran's active service.  Moreover, the Veteran presented credible testimony in January 2012 regarding his post-occupational noise exposure which was described as limited compared to his in-service noise exposure, the Board finds that the December 2008 VA examiner's opinion is not based on an accurate factual premise with respect to hearing loss.  Thus, in considering the Veteran's credible testimony, the service treatment reports and the June 2008 VA audiologist's opinion, taken together, the evidence of record is in relative equipoise as to whether the Veteran's left ear hearing loss is related to military noise exposure during his active service.  

In addition, due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  The Board notes further, that the December 2008 examiner indicated both that it was as likely as not that the Veteran's tinnitus was associated with his hearing loss and also indicated that the Veteran's tinnitus was likely non-auditory in nature without explanation.  Thus, the Board will resolve doubt in the Veteran's favor as to the etiology of the Veteran's tinnitus.  In light of this and in considering the Veteran's credible testimony, the service treatment reports and the current diagnosis of tinnitus noted in the record, taken together, the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.   

Accordingly, the Board will resolve doubt in favor of the Veteran and find that the Veteran's left ear hearing loss and tinnitus are related to his military noise exposure.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's right ear hearing loss, the Board finds, after a careful and considered review of the evidence, that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.  In making this determination, the Board observes that while the Veteran's reports of exposure to noise in service are supported by his service records, the medical evidence of record contains no showing of a hearing "disability" of the right ear, as defined by 38 C.F.R. § 3.385, existed during service or at separation, and the results of the December 2008 VA audiological examination fail to establish a hearing "disability" of the right ear is indicated at present.  Thus, since section 3.385, as relevant here, prohibits a finding of a "disability" due to impaired hearing, where the requisite hearing status is not met, it is therefore apparent that any right ear hearing loss (as documented in the VA examination report of December 2008) does not constitute a presently existing disability as defined by 38 C.F.R. § 3.385, for which service connection may be granted.  For these reasons, the Board determines that the Veteran does not have a right ear hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  

In reaching this conclusion, as discussed above in greater detail, the Board finds that the Veteran was provided an adequate VA examination in December 2008 which considered both his statements regarding his current hearing loss disability and the results of audiometric testing in applying the rating criteria.  Moreover, he was provided the appropriate audiometric testing as necessary to determine his current speech reception thresholds.  As such, any inadequacies of the VA examination are not prejudicial to the Veteran's claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With respect to the lay statements furnished by the Veteran regarding his exposure to noise during his active service and hearing difficulty since that time, the Board notes that the Veteran is competent to report a continuity of symptomatology, and that report can serve to provide the needed evidence of a nexus between the current disability and the disease or injury in service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board acknowledges the lay statements, however, as the presence of a right ear hearing loss disability for VA compensation purposes is determined by audiometric testing requiring the expertise of an audiologist, the Veteran is not competent to specify that he has a current right ear hearing loss disability as defined within the standards established by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds that in his January 2012 Travel Board hearing testimony, when asked if he thought there had been a change in his hearing in the last few years, he stated that he did not know whether it was deteriorating or had worsened currently.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection right ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, the Veteran's claim for service connection for right ear hearing loss is denied.  

ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


